DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Claims 1 and 6-9 are currently pending and have been fully considered.
Claims 2-5 and 10-20 have been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over PETIT et al. (USPGPUB 2011/0160921).

PETIT et al. teach in paragraphs 153-175 and in Fig 1 a diagram of a system for controlling the production of a mixture of products.
PETIT et al. teach that the constituents or bases (feedstocks) of the mixture are placed in tanks 1, 2, 3. The constituents are conveyed along transport channels 4, 5, 6, to a main channel 7 to a mixer 8 (mixing 2 or more feedstocks to produce a distillate product), the main channel conveying the mixture to a holding tank 9 (collecting the distillate product in a tank).
PETIT et al. teach in paragraph 164 that the system may include an additive tank 16 connected to the main channel 7 through a transport channel 17. PETIT et al. teach in paragraph 696 the injection of pro-cetane additive (adding a cetane improver to the distillate product).
PETIT et al. teach that the additive is added to the mixer and the mixer is prior to conveying into a holding tank 9.
There is present element 10 for controlling the flow rates of the constituents in each channel.
There is analysis means 11 for continuous measurement connected to the mixer.

PETIT et al. do not teach extracting a distillate product sample from the distillate product.
However, PETIT et al. do teach in paragraph 155 that the analysis means is used for repeatedly measuring the representative parameters of the mixture during its production.
An analysis means that repeatedly measures the mixture would be construed to be analyzing a distillate product sample before it is conveyed into the holding tank 9 and mixed as well as after it is conveyed into the holding tank 9 and after it is mixed but before adding the cetane improver (extracting a first distillate product mixture measuring a first derived cetane number and/or an indicated cetane number after adding the cetane improver as well as extracting a second distillate product mixture and measuring a second derived cetane number and/or an indicated cetane number after mixing and before adding the cetane improver) and before mixing.
PETIT et al. teach an estimator 13 in paragraph 158 that estimate the properties of the constituents on the basis of the analysis of the properties of the mixture performed by analysis means 11 (communicating the first derived cetane 
There is a calculation means 12 that has programmed means for calculating by means of estimate and set point values or properties to obtain a mixture having predetermined properties (calculating an integrated derived cetane number/indicated cetane number for cumulative distillate product in the tank based on the measured first derived cetane number/indicated cetane number and the second derived cetane number/indicated cetane number).
PETIT et al. further teach an optimizer 14 for implementing the method of optimizing the calculated recipe for implementation by the estimator (adjusting one or more process variables based on the derived cetane number).
There is a means 10 for controlling the additive flow rate by an additive injection controller 18 connected to the optimizer 14.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 6, PETIT et al. teach an analysis means that repeatedly measures the mixture and PETIT et al. teach calculating and optimizing.

However, it would be obvious to one of ordinary skill in the art to place the instructions on a computer readable medium as PETIT et al. teach a calculation means 12 that has programmed means for calculating by means of estimate and set point values or properties to obtain a mixture having predetermined properties.
Placing the instructions on a computer readable medium appears to be an obvious design choice.
Regarding claim 8, PETIT et al. teach means for adjusting the flow rate of the additive.
Regarding claim 9, PETIT et al. teach means for adjusting the flow rates of the bases/constituents.
PETIT et al. teach in paragraph 155 analysis means are used to repeatedly measure the representative parameters of the mixture during its production. For example, in-line analyzers connected to the mixer that is located in the main channel 7.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that PETIT et al. do not teach taking measurements upstream and downstream of the mixer but only teaches taking measurements upstream of the mixer. 
This is not persuasive as PETIT et al. teach in paragraphs 164 and 165 that the additive tank is connected to the main channel 7 downstream of a mixer 8.  PETIT et al. further teach that there is a means for controlling the additive flow rate to regulate a given property.  
Given that the amount of the additive is regulated by an optimizer 14 and sent into the mixture with an additive injection controller 18 and the means 10 
PETIT et al. also teach in paragraphs 42-43 that measurement is done continuously and that “continuous measurement” may mean succession of samples being removed and measurements made on those samples.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE CRAECKER et al. (U.S. 6609413) teach a method and apparatus for measuring cetane number of diesel fuel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771